DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 10/26/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 10/26/2020 has been considered.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (“Jung”) US PG-Pub 2011/0127518 in view of Yoshitani et al. (“Yoshitani”) US PG-Pub 20180130910/Hanada et al. (“Hanada”) US PG-Pub 2020/0350341.
Jung discloses in Figs. 3 and 7 a display device, comprising: a base substrate: an oxide semiconductor layer (abstract and ¶¶[0035 and 0043]) disposed on the base substrate; a first gate insulating layer (e.g. element GI2) disposed the oxide semiconductor layer, a first upper gate electrode (e.g. element G2) disposed on the first gate insulating layer; and an upper interlayer insulating layer (e.g. element P2) disposed on the first upper gate electrode, wherein the upper interlayer insulating layer includes a first upper interlayer insulating layer (e.g. element 10’), a second upper interlayer insulating layer (e.g. element 20’), and a third upper interlayer insulating laver (e.g. element 30’), the first upper interlayer insulating layer includes silicon oxide (¶[0044])                   each of the second upper interlayer insulating layer (e.g. oxynitride which apparently includes silicon nitride, ¶[0044]) and the third upper interlayer insulating layer (¶[0044]) includes silicon nitride, and a hydrogen concentration in the second upper interlayer insulating layer is less than a hydrogen concentration in the third upper interlayer insulating layer ¶¶[0064 and 0071]).  
Jung discloses the device structure as recited in the claim. The difference between Jung and the present claim is the recited lower interlayer insulating layer.
Yoshitani discloses a lower interlayer insulating layer (e.g. element 115, Fig. 4) disposed on a base substrate, wherein the lower interlayer insulating layer includes a first lower interlayer insulating layer and a second lower interlayer insulating layer (Yoshitani suggests, ¶[0058], a stacked layer structure), wherein the first lower interlayer insulating layer includes silicon nitride, and the second  lower interlayer insulating layer contains silicon oxide (¶[0058]).                        Similarly, Hanada discloses a lower interlayer insulating layer (e.g. element 101, Fig. 12) 
The teachings of Yoshitani/Hanada could be incorporated with Jung's device which would result in the claimed invention of a lower interlayer insulating layer. The motivation to combine the teachings of Yoshitani/Hanada would be to prevent/inhibit moisture/contamination as taught by Yoshitani ¶[0058]/Hanada ¶[0059]. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Yoshitani/Hanada to arrive at the claimed invention.
Re claim 25, Hanada discloses a first lower gate electrode (e.g. element 105, Fig. 12) disposed between the base substrate and the lower interlayer insulating layer (e.g. element 101, Fig. 12), wherein the first lower gate electrode overlaps an upper gate electrode (e.g. element 110, Fig. 12).
8.	Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (“Noda”) US PG-Pub 2012/0003795 in view of Ito et al. (“Ito”) US PG-Pub 2017/0317217.
Noda discloses in Fig. 5 a display device, comprising: a base substrate: a lower interlayer insulating layer (e.g. element 102) disposed on a base substrate, an oxide semiconductor layer (abstract and ¶¶[0062]) disposed on the lower interlayer insulating layer; a first gate insulating layer (e.g. element 112) disposed the oxide semiconductor layer, a first upper gate electrode (e.g. element 114) disposed on the first gate insulating layer; wherein the lower interlayer insulating layer includes a first lower interlayer insulating layer and a second lower interlayer insulating layer (Noda suggests, ¶[0071], a stacked layer structure), wherein the first lower interlayer 
 Noda discloses the device structure as recited in the claim. The difference between Noda and the present claim is the recited upper interlayer insulating layer.
Ito discloses (abstract and Figs. 1, 2 and 6-13) an upper interlayer insulating layer (e.g. element 70), wherein the upper interlayer insulating layer includes a first upper interlayer insulating layer (e.g. element 71), a second upper interlayer insulating layer (e.g. element 73), and a third upper interlayer insulating laver (e.g. element 74), the first upper interlayer insulating layer includes silicon oxide (abstract) each of the second upper interlayer insulating layer and the third upper interlayer insulating layer includes silicon nitride (abstract), and a hydrogen concentration in the second upper interlayer insulating layer is less than a hydrogen concentration in the third upper interlayer insulating layer (abstract).
Ito’s teachings could be incorporated with Noda's device which would result in the claimed invention of an upper interlayer insulating layer. The motivation to combine Ito’s teachings would be to diminish hysteresis as taught by Ito (abstract). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Ito’s teachings to arrive at the claimed invention.
Re claim 25, Ito discloses a first lower gate electrode (e.g. element 20), wherein the first lower gate electrode overlaps an upper gate electrode (e.g. element 80).

Allowable Subject Matter
9.	Claims 1-23 are allowed.
s 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses a display device, comprising wherein an upper interlayer insulating layer covers the first upper gate electrode, a side surface of the first gate insulating layer, and an upper surface of the oxide semiconductor layer [exposed by the first source region and the first drain region] as required in claims 1, 20 and 26.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho teaches a stacked layer of an oxide and first and second nitrides, wherein a hydrogen concentration in the first interlayer insulating layer is less than a hydrogen concentration in the second interlayer insulating layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893